Citation Nr: 1122243	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-15 007	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for left lower extremity nerve damage (claimed as left leg disability). 

2.  Entitlement to an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington. 

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

A February 2009 Board decision granted service connection for atrophy of the right calf but, in pertinent part, denied service connection for degenerative disc disease of the lumbar spine and bilateral hip nerve damage.  The claims for service connection for right lower extremity nerve damage (claimed as knee and foot) and for left lower extremity nerve damage (claimed as left leg) were remanded.  Following a January 2010 VA examination, a May 2010 rating decision effectuated the granted of service connection for right calf atrophy associated with service-connected right clubfoot and also granted service connection for right peroneal neuropathy associated with service-connected right clubfoot.  The 20 percent disability rating for right clubfoot with calf atrophy and peroneal neuropathy was confirmed and continued. 

On a January 2010 VA examination the conclusion was that the Veteran's cavus foot deformity was as likely as not the cause of his right calf atrophy and back problems.  The February 2009 Board decision noted that service connection is not in effect for pes cavus of the right foot; nevertheless, it appears that the January 2010 VA examination conclusion may support possible reopening of a claim for service connection for degenerative disc disease of the lumbar spine, which was last denied in the February 2009 Board decision.  This matter is referred to the RO for clarification.  

In correspondence received in August 2010, it appears that the Veteran is claiming that he should be separately service-connected for disability of the right ankle.  In this regard the Board notes that the September 1998 rating decision which was appealed, and resulted in the January 2001 decision granting service connection for right clubfoot, described the issue as service connection for "clubfoot (claimed as right ankle)."  Also, in an April 1998 letter the Veteran specifically stated "[a]llow me to correct some information you may have.  It's my right foot not my ankle that has caused my problems."  This matter is also referred to the RO for clarification. 

In the August 2010 correspondence the Veteran disagreed with the May 2010 rating decision as to the continued assignment of a 20 percent rating for right clubfoot with calf atrophy and peroneal neuropathy.  Read liberally, this is a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a writing which expresses disagreement with an RO decision).  Where, as here, an NOD has been filed and the RO has not issued a Statement of the Case (SOC), the claim must be remanded to the RO for issuance of an SOC instead of merely referring the claim to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  So, the claim for an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent will be REMANDED to the RO following the ORDER for appropriate disposition, including issuance of an SOC, prior to further appellate review.  See also 38 C.F.R. § 19.9(c) (as revised effective April 29, 2011) (when an NOD is filed but no SOC is issued, "the Board shall remand the claim [for the issuance of an SOC])."  

The issue of an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

Left lower extremity nerve damage is not shown.  



CONCLUSION OF LAW

Left lower extremity nerve damage was not incurred in or aggravated by active service nor is it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letters, dated in October 2003 and April 2004, prior to the RO adjudication in December 2004.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  

By RO letter of November 2007 the Veteran was provide information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id.  Thereafter, the Veteran was furnished a Supplemental Statement of the Case (SSOC) in September 2008 and, after the February 2009 Board decision and May 2010 rating decision, an SSOC in May 2010.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  Accordingly, any defect as to the notice and timing was remedied and results in no prejudice to the Veteran.  There is also no prejudice as to these elements of VCAA notice inasmuch as the claim is denied and, so no effective date or disability rating will be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs) and forwarded a copy thereof to him in November 1998.  The Veteran's VA and private medical records are on file.  In December 2006 the RO forwarded to the Veteran copies of the medical records, including medical opinions, then on file pursuant to the Veteran's request.  

The Veteran testified in support of the claim at a November 2008 travel Board hearing.  A transcript of that hearing is on file.  

The Veteran has been afforded a VA examination addressing whether his claimed nerve damage of the left lower extremity is related to his to service-connected disabilities of the right lower extremity.  This was done in January 2010 pursuant to the February 2009 Board remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In the April 2001 Informal Hearing Presentation the Veteran's service representative challenged the adequacy of the January 2010 examination because the results were not consistent with the entire evidentiary record.  In this regard, even private clinical records have noted, as will be reported, that past electrodiagnostic testing have not yielded consistent results.  However, the January 2010 examination was sufficient in scope and in depth to result in granting service connection for the claimed nerve damage in the right lower extremity and is sufficient with respect to the left lower extremity claim.  Moreover, the results of the January 2010 examination are consistent with an earlier official examination.  Accordingly, there has been substantial compliance with the remand portion of the February 2009 Board decision.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The STRs are negative for signs, symptoms, complaints, treatment, history or diagnosis of neurological disability of the left lower extremity.  

On VA examination in May 2001 the Veteran's complaints of his left lower extremity were isolated to his service-connected left knee disorder.  He had a moderate loss of right lower extremity muscle mass secondary to right clubfoot.  The diagnoses included mild degenerative joint disease of the left knee and recurrent sprain of the left medial collateral ligament. 

A June 2001 rating decision granted service connection for right clubfoot which was assigned an initial 20 percent rating.  A June 2002 rating decision granted service connection for degenerative joint disease of the left knee and recurrent sprain of the left medial collateral ligament, which was assigned an initial 10 percent rating.  

VA outpatient treatment (VAOPT) records show that the Veteran was afforded electromyographic (EMG) testing in July 2003 because of right calf atrophy and absent right ankle reflex.  He had no history of polio.  On examination deep tendon reflexes were 2 at the left knee and left ankle.  The EMG test found acute denervation potentials in the right leg, which were not found in the left leg, although there was some decreased activation in the left leg. Other muscle groups tested, aside from the paraspinals, showed motor unit changes consistent with chronic injury.  The impression was that the study was abnormal.  The findings suggested chronic axonal loss and reinnervation primarily in the motor axons in the distal lower extremities suggesting a "chronic motor > sensory axonal > demyelinating neuropathy."   These findings suggested a congenital neuropathy, possibly Charcot-Marie-Tooth (CMT) type 2, or old polio as possibilities but there was no history of this.  

An October 2003 VAOPT record noted that "EMG/NCS" studies had shown normal sural sensory and peroneal motor nerve conduction with a low amplitude tibial chronic denervation changes in multiple myotomes and peripheral nerve distributions in the right lower extremity.  After an examination, the diagnosis was benign monomelic amyotrophy of the right lower extremity, with the long and slow clinical progression, electrodiagnostic and examination findings, being consistent with this diagnosis and without evidence supporting peripheral neuropathy.  It was noted that benign monomelic amyotrophy was a slowly progressive, lower motor neuron disease typically affecting males and "usually involving one limb."  Lumbar radiculopathy and cauda equina injury, although unlikely, should be ruled out as possibilities.  

An October 2003 progress note from the St. Joseph Medical Group noted that the Veteran complained of low back pain which radiated down the left leg.  On examination knee jerks were diminished and ankle jerks were lost.  It was noted that the low back pain radiating down the left leg was suggestive of radicular pain.  As to findings in the right leg, there had been a question of "CMT" but this was doubted and it was observed that the electrodiagnostic findings were conflicting.  An October 2003 lumbar MR revealed disc bulging at T12-L1, L1-2 and L2-3 and disc herniation at L3-4.  Private nerve conduction studies in October 2003 were completely normal and there was no evidence of "CMT" but EMG testing revealed denervation in all muscles of the right leg, except for the lumbosacral paraspinous muscles which were normal, suggesting that the pathology was at the level of the lumbosacral plexus. 

A report of a private neurological evaluation in December 2003 noted that the Veteran was seen for pain in the low back and also in the left leg. 

On official examination in December 2003 the Veteran reported sometimes having tingling and numbness in the left leg due to some weakness and that sometimes it felt as if the nerves in his left leg were going numb.  These symptoms occurred sporadically.  In a January 2004 addendum it was reported that the Veteran's gait was normal.  After a neurological evaluation it was reported that there was no evidence of any peripheral nerve involvement, although the Veteran reported that nerve dysfunction was found on earlier VA studies.  Lumbar spine X-rays revealed degenerative arthritic changes.  With respect to the claimed condition of left leg nerve damage, there was no diagnosis because there was no pathology found on examination upon which to render a diagnosis.  

A report of a private evaluation in January 2004 it was reported that the Veteran had a long history of low back pain and some neuropathy in the lower extremities but it was also reported that he was not having any radiating leg pain. 

On official examination in August 2004 the Veteran complained of pain, dull aching, and a popping sound in his lower legs with occasional swelling.  He reported that the nerves down to his left shin area down to his big toe would tingle and feel a little numb, and he reported that these symptoms were constant.  On examination his gait was abnormal in that he stated that he limped.  As to his thoracolumbar spine, there was no radiation of pain on movement, muscle spasm or tenderness.  There was no intervertebral disc syndrome with nerve root involvement.  It was reported that on peripheral nerve examination, there were no peripheral nerves involved.  Motor and sensory function of the lower extremities was normal.  

VA electrodiagnostic testing in October 2004 was done to rule out radiculopathy of the lower extremities and the results were interpreted as normal. 

Private clinical records show that in May 2006 it was stated that the Veteran had fatigue and weakness of the right lower extremity consistent with post-polio syndrome.  It was doubted that he had "CMT" because his pathology was clearly unilateral.  

Private physical therapy notes dated in December 2006 reveal that the Veteran had been receiving physical therapy since September 2006.  The Veteran had complained of pain and fatigue in the left knee.  The diagnoses were lumbar radiculopathy and patellofemoral pain syndrome. 

At his November 2008 hearing the Veteran testified that due to his right foot problem he had compensatory curvature of the spine, or scoliosis, which caused a leg length discrepancy which in turn caused, or contributed to the development of, the multiple conditions for which he was claiming service connection.  Pages 11 and 12.  An MRI had revealed spinal problems indicating that he had lumbar radiculopathy affecting both legs.  Page 13.  

A January 2010 VA examiner reported that he had reviewed the Veteran's claim file, including STRs and "CPRS" records, as well as duplicate records which the Veteran brought with him to the examination.  The examiner noted that documented in the record were the Veteran's right clubfoot, multi-level degenerative disc disease of the lumbar spine with central canal stenosis at L4-5 and L5-S1, and atrophy of the right calf.  The examiner stated that the most clear summary of record was a May 2006 report that noted that an EMG suggested demyelinating disorder and the diagnoses were (1) severe cavus of the right foot with intrinsic wasting and claw toes, (2) atrophy of the right leg peroneal nerve distribution, (3) equinus contracture of the right foot, and (4) lumbar stenosis. 

It was noted that a July 2003 EMG showed acute denervation potentials in the right leg, tibialis anterior and right lateral gatrocnemius muscles.  These findings suggested chronic axonal loss and reinnervation primarily in the motor axons in the distal lower extremity suggesting chronic motor-sensory axonal demyelinating neuropathy.  The findings suggested congenital neuropathy, possibly Charcot-Marie-Tooth type 2, or old polio as possibilities, but there was no history of this.  The Veteran had not had genetic testing but stated that he had been normal when he entered military service.  He stated that he gradually, during service, developed right calf atrophy.  He thought his clubfoot was present prior to service.  He had no recollection of one lower extremity being shorter than the other, although this was documented in the postservice records.  He received no current treatment. He experienced recurring patchy sensations of numbness in his thigh, left leg, and great toe; and his right leg felt weak.  

On examination there was no numbness but there was hyperesthesia to light touch over the right leg. The Veteran walked with a steppage gait due to his right pes cavus and short right leg.  As measured from the tibial tubercles to the medial malleoli, the right leg was 2 cms. shorter than the left leg.  Thigh lengths were equal.  Circumference of the calves, at 6 cms. below the tibial tubercles, was 38 cms. for the right calf and 45 cms. for the left calf.  Strength of dorsiflexion of the right foot was 4/5.  Deep tendon reflexes were 1+ and symmetrical.  Babinski's was negative.  Straight leg raising was negative to 90 degrees, bilaterally.  

Specialized osteopathic diagnostic techniques revealed that the primary biomechanical strain in the Veteran was in his right foot with compensatory strains up the right lower extremity extending into his lumbar spine.  There was prominence of the left tibial tubercle but no numbness, weakness or atrophy of the left leg.  

The assessment was that the Veteran had severe right pes cavus with equinus contracture, and secondary atrophy of the right leg muscles in the distribution of the peroneal nerve, corresponding with the L5-S1 area of stenosis.  The conclusion based on biomechanical principles and the examiner's osteopathic experience, was that the Veteran's cavus foot deformity was as likely as not the cause of the Veteran's right calf atrophy and back problems.  The right peroneal neuropathy was also, as likely as not, related to his service-connected right foot and right calf atrophy disabilities but not to his left knee disability.  There was no left leg nerve damage.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran is service-connected for right clubfoot with calf atrophy and peroneal neuropathy, rated 20 percent disabling; and chronic left medial collateral ligament sprain and mild degenerative joint disease of the left medial condyle, rated 10 percent disabling. 

It is neither shown nor contended that the Veteran developed left lower extremity nerve damage during active service.  To the extent that the Veteran contends that he now has left lower extremity nerve damage due to disability of his low back, service connection is not in effect for any low back disability, and a claim for degenerative disc disease of the lumbar spine was denied by the Board in February 2009.  

The question of whether there is a nexus between the Veteran's service-connected disabilities, particularly as contented the service-connected right clubfoot with calf atrophy and peroneal neuropathy, and any claimed nerve damage of the left lower extremity need not be addressed because the Board finds that the Veteran does not have left lower extremity nerve damage.  In this regard, the Board notes that the etiology of the service connection peroneal neuropathy of the right lower extremity does not appear to be due to CMT or post-polio syndrome because the evidence indicates that he has never had these disabilities but, rather, it appears to be due to monomelic amyotrophy of the right lower extremity which usually affects only one limb.  

As to the Veteran's statements and testimony, while laypersons are competent to attest to observable symptoms they are not competent to attest to matters requiring medical knowledge.  

Where the determinative issue involves either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).   Whether lay evidence is competent is a factual issue.  Jandreau, 492 F.3d at 1377.  This requires a two-step analysis.  First, is whether the disability stems from the type of injury or disease for which lay evidence is competent.  Robinson v. Shinseki, 312 Fed.Appx. 336, 339 (Fed.Cir. 2009) (holding that in some circumstances lay evidence can be competent as to etiology or diagnosis).  If the etiology or diagnosis requires the application of medical expertise to facts, including a description of history and symptoms, then lay evidence is not competent.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  

Here, particularly in light of the conflicting findings of electrodiagnostic testing, the question of whether the Veteran had a neurological disability of the left lower extremity is one requiring the application of medical expertise.  Thus, the Veteran's lay statements and testimony are not sufficient to establish that he now has nerve damage of the left lower extremity.  

In sum, the determinative question involves a matter of medical diagnosis, not capable of lay observation, and medical causation, where a lay assertion of medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and so competent medical evidence is required to substantiate the claim. 

In this regard, the official examination in 2003 found that the Veteran had no neurological pathology of the left lower extremity.  Similarly, on official examination in 2004 it was noted that there was no peripheral nerve involvement.  Again on VA examination in January 2010, when the claim file and medical records were reviewed, it was concluded that there was no left leg nerve damage.  

As the 2010 opinion was based upon both an evaluation of the Veteran and review of his claims folder, the Board finds that it is supported by an adequate foundation.  Moreover, the examiner provided a rationale in support of his findings that was consistent with the evidence of record. 

There is no other medical opinion, even in the private clinical records, which specifically addressed whether the Veteran now has left lower extremity nerve damage.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left lower extremity nerve damage.  

As the Board may consider only independent medical evidence to support its findings, and for the reasons expressed, there is no medical evidence favorable to the claim of service connection for left lower extremity nerve damage as to the required nexus element, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left lower extremity nerve damage and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Consequently, the benefit sought on appeal must be denied.  


ORDER

Service connection for left lower extremity nerve damage (claimed as left leg disability) is denied.  



REMAND

In the August 2010 correspondence the Veteran disagreed with the May 2010 rating decision as to the continued assignment of a 20 percent rating for right clubfoot with calf atrophy and peroneal neuropathy.  Read liberally, this is a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201.  

By filing an NOD, the Veteran has initiated appellate review of this issue.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and the Veteran's representative an SOC addressing the claim for an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent.  Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the Veteran and the Veteran's representative the applicable time period for perfecting an appeal as to this issue.

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the issue of an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


